DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed & entered on 12/09/2021 & 02/15/2022 with RCE for application with case number 16/365,059 (filed on 03/26/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Claims 1, 8, 15, 17 & 19 are currently amended. Claims 2, 9, and 16 have been previously cancelled. Accordingly, claims 1, 3-8, 10-15, and 17-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2019.
	

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 & 02/15/2022 have been entered.

Response to Arguments
Applicant’s arguments filed & entered on 12/09/2021 & 02/15/2022 have been fully considered and are addressed as follows:
Regarding the Claim Objections: The claim objections are withdrawn, as the amended claims filed on 12/09/2021 have properly addressed the claims informality objections recited in the Final office action mailed on 10/07/2021. 
Regarding the Double Patenting: The provisionally non-statutory double patenting rejections of claims 1, 8 & 15 are withdrawn, as the co-pending application 16/364,262 has been abandoned on 12/20/2021.
Regarding the Claim Rejections under 35 USC §112(b): The rejection of claim 19 for lack of antecedent basis is withdrawn, as the amended claim 19 filed on 12/09/2021 recites proper antecedent basis.
Regarding the claim rejections under 35 USC §102(a)(2) & USC §103:  Applicant’s Arguments/ Remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended base claims 1, 8, and 15 (see Examiner’s Amendment for claim 15 below). Accordingly, the previous prior art rejections under 35 USC §102 & §103 are withdrawn.

Examiner’s Amendment 
The claims filed by applicant on 12/09/2021 (and entered with RCE on 02/15/2022) have been considered and the following Examiner’s amendment(s) is/are in addition to the above noted Applicant’s claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s claim(s) amendment was given in the communication with Mr. Thomas Ryan (see attached Interview Summary). The application has been amended as follows:  
(1) In line 14 of the currently amended claim 15 filed on 12/09/2021, the phrase “one or more agents” has been deleted, and replaced with the word - - agent - -

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. In this regard, it is noted that applicants’ amendments and arguments filed & entered on 12/09/2021 & 02/15/2022 (see pages 8-11 of the Remarks), in view of Examiner’s amendment(s) as indicated above overcome the previous rejections.
This communication warrants no other examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks filed on 12/09/2022 (entered with the RCE on 02/15/2022) point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571) 272-1000.
/T.E./
Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661